Exhibit 10.20

Federal-Mogul 2011 Management Incentive

Uplift Plan Outline

Goal:

The Federal-Mogul Corporation (the “Company”) 2011 Management Incentive Uplift
Plan (“2011 Uplift”) is a special program designed to incentivize long term
performance and retain critical skills. Toward this goal it provides
participants with the opportunity to receive additional incentives for 2011
achievements.

Participants:

This program is being offered to a select group of employees and applies solely
to the calendar year 2011. Individual employees are eligible for participation
in the 2011 Uplift based upon appointment by the President and Chief Executive
Officer, and in the case of any employee at or above the level of Vice
President, subject to confirmation by the Compensation Committee of the Board of
Directors (the “Committee”). Because of limited participation in this program,
employees are expected to keep their participation confidential.

Target Bonus:

The 2011 Uplift Target Bonus Percentage is assigned to eligible participants at
the discretion of the President and Chief Executive Officer, and in the case of
any employee at or above the level of Vice President, subject to confirmation by
the Committee.

For example, a Manager with a normal MIP Target Award of 20% of base may be
assigned a 2011 Uplift Target Bonus of 10%. When combined with the annual MIP
program, his or her combined 2011 Target Award would be 30%.

Shown another way this example would provide:

 

Annual MIP Target Bonus

     20 % 

2011 Uplift Target Bonus

     10 %    

 

 

 

Combined 2011 Target Awards

     30 % 

Proration:

Awards under the 2011 Uplift will be prorated in the same manner as awards under
Federal-Mogul’s 2011 Management Incentive Plan.

Metrics:

The 2011 Uplift program metrics are MIP EBITDA, Value Cash Flow, New Business
Bookings, and Return on Tangible Assets, as defined below.

MIP EBITDA –is Operational EBITDA as calculated and reported in the Company’s
U.S. Securities and Exchange Commission filings; provided however that the
Committee has the discretion, after consultation with management of the Company,
to make adjustments to Operational EBITDA as the Committee deems appropriate in
order to determine MIP EBITDA.

 

Page 1



--------------------------------------------------------------------------------

Value Cash Flow - Value Cash Flow is defined as: (x) MIP EBITDA; less
(y) capital spending, as audited by Ernst & Young on an annual basis.

New Business Bookings - New Business Bookings is defined as the total dollar
value over the program life of newly awarded future business in 2011 based on
good faith assumptions reviewed with the Committee; as audited by finance and
internal control on a monthly, quarterly and annual basis.

Return on Tangible Assets – Return on Tangible Assets is defined as MIP EBITDA
for the year divided by average Assets over 5 most recent quarters. “Assets” is
defined as total assets per the consolidated balance sheet excluding intangible
assets, cash and equivalents; as audited by Ernst & Young on an annual basis

2011 Uplift Payout Ranges:

The metrics and their achievement levels are the basis for payout calculations.
However, each participant’s individual performance and contributions will also
be considered and may alter the final payout. The payout range for the 2011
Uplift program is from 0 to 200% of a participant’s 2011 Uplift Target Bonus. If
an employee’s 2011 Uplift Target Bonus is, for example, 10% of base salary, he
or she may receive an amount equal to zero up to 20% of base salary.

It is intended that increases and decreases in participant 2011 Uplift bonus
payouts which result from individual or group performance and contributions
shall not result in an increase in the proposed payout of the overall 2011
Uplift. In the event that the 2011 Uplift bonus payout otherwise calculated in
accordance with this 2011 Uplift would exceed the maximum bonus pool, each of
the proposed 2011 Uplift bonus payouts shall be reduced prorata in order that
the aggregate 2011 Uplift bonus payouts shall not exceed the maximum bonus pool.

Target Achievement Level:

If for any metric the achievement level equals 100% of the goal, the payout for
that metric will be 100%.

Minimum Achievement Level:

If for any metric the achievement level does not equal or exceed 80% of the
target, the payout for that metric will be zero. At the 80% achievement level
the payout is 50%.

Maximum Achievement Level:

The maximum level of achievement for a payout is 125% of the target for a
metric. At 125% achievement, the 2011 Uplift payout level is 200% for that
metric.

The payout curve between the minimum achievement level and 100% is linear; as is
the payout curve between 100% and the maximum achievement level.

 

Page 2



--------------------------------------------------------------------------------

Payout Timing:

Management shall provide to the Committee by February 1, 2012 the Company’s 2011
unaudited consolidated financial results, other information required to
calculate performance against the applicable metrics, and recommendations for
2011 Uplift payouts consistent with such financial performance and other
information (the “Committee Information Package”). The Committee shall have a
two to three week period following receipt of the Committee Information Package
to review and consider the proposed payouts under this 2011 Uplift, provided
that no 2011 Uplift payout shall be made unless and until the Committee has
approved payouts, the completion of the audit of the 2011 consolidated financial
statements and filing of the Corporation’s Form 10-K on a basis consistent with
the information provided to the Committee in the Committee Information Package.
Once approved, and subject to the proviso in the immediately preceding sentence,
payments under this 2011 Uplift shall be made promptly as follows:

Cash Portion: Twenty-five percent of the achieved 2011 Uplift award will be paid
to participants, in cash in two installments.

Payment of one-half (1/2) of the 2011 Uplift cash portion will be made following
approval by the Committee between January 1, 2012 and March 15, 2012. Payment of
the remaining one-half (1/2) of the 2011 Uplift cash portion will be made
between January 1, 2013 and March 15, 2013. Interest will be credited to the
second installment at a rate equal to the average one-month LIBOR plus 1.9375%
over the period from January 1, 2012 to such payment date.

2011 Uplift participants must be actively employed on the day of payout to be
eligible for either installment payable under the 2011 Uplift award.

In all countries, local tax laws apply, and payments will be reduced by amounts
required to be withheld for taxes at the time payments are made. 2011 Uplift
payments will not be included in benefits bearing compensation, except the 2011
Uplift cash portion for the calculation of pension plan benefits, and in the
U.S., for 401(k) plan contributions.

Stock Appreciation Rights Portion: Seventy-five percent of the achieved 2011
Uplift award will be paid to the participant in the form of stock appreciation
rights (“SARs”) granted under the Federal-Mogul Corporation 2011 Stock Incentive
Plan (the “Stock Incentive Plan”).

The SARs will be priced based on the fair market value of a share of
Federal-Mogul Common Stock at the close of business on the Grant Date or the
immediately preceding business day and will have a five-year term. The SARs will
vest as follows:

On Grant Date: 25%

First Anniversary of Grant Date: 25%

Second Anniversary of Grant Date: 25%

Third Anniversary of Grant Date: 25%

Upon vesting, the SARs may be exercised at the participant’s discretion up to
the expiration date, which is the close of business on the fifth anniversary of
the Grant Date.

 

Page 3



--------------------------------------------------------------------------------

At its sole option, the Company may settle the exercise of a SAR in shares of
Common Stock, in cash or in a combination of cash and shares. When exercised,
the proceeds will be paid to the participant as soon as practicable but not
later than 60 days following the date of exercise. A participant will receive a
SARs Agreement containing the terms of conditions of the SARs on or as soon as
practicable after the Grant Date.

Company Discretion:

The Company may, with the prior approval of the Committee, make changes to the
2011 Uplift program. The Company may alter, postpone or disallow individual or
location payments, as it deems appropriate within the plan’s payout range of
zero to 200% of Target, subject in the case of any employee at or above the
level of Vice President to the prior approval by the Committee.

Compensation Committee of the Board of Directors:

All incentive plan designs and awards, if any, and all terms relating to the
SARs and to awards under this MIP Uplift Plan, are subject to approval of the
Committee.

General Provisions:

a) Withholding of Taxes: Federal-Mogul shall withhold the amount of taxes which,
in the determination of the Company, are required under law with respect to any
amount due or paid under this 2011 Uplift.

b) Expenses: Federal-Mogul is responsible for all expenses and costs in
connection with the adoption and administration of the Plan but will not be
responsible for any costs that would typically be the responsible of the
participant (e.g., brokerage fees).

c) Active Employment: Active employment means actively engaged in the work of
the corporation. Those in severance period, notice period or on garden leave
status pending termination are not considered in active employment.

d) Voluntary Termination of Employment: Subject to the Company Discretion clause
above, in the event a participant elects to leave Federal-Mogul before any
installment of the 2011 Uplift cash portion has been paid, all rights under this
Plan to receive such installment shall cease, and the participant shall forfeit
any such installment. A participant’s SARs Agreement will contain specific
provisions regarding termination of employment and its impact on the SARs
portion of a 2011 Uplift award.

e) Retirement: If a participant retires after having reached age 60 with ten or
more years of service with Federal-Mogul (unless such required age or number of
years of service are otherwise reduced with respect to a participant by the
Committee), (i) he/she will be paid any unpaid cash installment of the 2011
Uplift at the same time and in the same manner as other participants, and
(ii) all granted SARs shall immediately vest and be exercisable for the shorter
of the remainder of the SARs’ life or 12 months from the date of retirement,
subject to the specific terms of a participant’s SARs Agreement regarding
termination of employment.

 

Page 4



--------------------------------------------------------------------------------

f) Involuntary Termination: In the discretion of the Committee, if a participant
is involuntarily terminated for reasons other than for “cause”, dies or becomes
permanently disabled prior to the payout date, he or she may be paid a prorated
portion of the cash portion of his/her calculated 2011 Uplift award. The
proration will be calculated based on the formula (x times Target 2011 Uplift
award times the final calculated payout percentage) where x equals a fraction
where the numerator is the number of days the employee is employed in the year
and the denominator is 365. At no time may this pro-ration fraction be greater
than 1.0. Payment will be made at the same time and in the same manner active
participants are paid. In the event of involuntary termination, payment of this
pro-rated cash portion of the 2011 Uplift bonus is contingent on the employee
signing the form of Federal-Mogul Corporation Agreement and Release. A
participant’s SARs Agreement will contain specific provisions regarding
termination of employment and its impact on the SARs portion of a 2011 Uplift
award.

g) No Continued Employment: Neither the establishment of the Plan, participation
in the Plan, nor any payment hereunder shall be deemed to constitute an express
or implied contract of employment of any participant for any period of time or
in any way abridge the rights of Federal-Mogul to determine the terms and
conditions of employment or to terminate the employment of any employee with or
without cause at any time.

h) Other Plans: Nothing contained herein shall limit Federal-Mogul’s power to
make regular or discretionary payments to employees of Federal-Mogul, whether or
not they are participants in this 2011 Uplift, subject in the case of any
employee at or above the level of Vice President to the prior approval of the
Committee. For the avoidance of doubt, no payment shall be made under this 2011
Uplift to any participant if and to the extent that such payment, either alone
or when taken together with other payments from the Company to such participant,
would result in such participant receiving compensation from the Company in
excess of any compensation limit contained in any written employment agreement
between the Company and such participant.

i) Non-Assignability: No right under this 2011 Uplift shall be assignable,
either voluntarily or involuntarily by way of encumbrance, pledge, attachment,
levy or charge of any nature (except as may be required by local, state, or
federal law).

Nothing in this 2011 Uplift shall require the Company to segregate or set aside
any funds or other property for the purpose of paying any portion of an award.
No participant, beneficiary or other person shall have any right, title or
interest in any amount awarded under this 2011 Uplift prior to the payment of
such award to him or her.

j) SARs Agreement and Stock Incentive Plan: This 2011 MIP Uplift Plan Outline is
subject in all respects to the provisions of a participant’s SARs Agreement and
the Stock Incentive Plan. If the terms of this 2011 MIP Uplift Plan Outline
conflict with the terms of either a participant’s SARs Agreement or the Stock
Incentive Plan, the participant’s SARs Agreement or the Stock Incentive Plan, as
applicable, will control.

 

Page 5